Citation Nr: 0945972	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-34 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
to include major depression with mood disorder, posttraumatic 
stress disorder (PTSD), and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to July 1976.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

The Veteran did not develop an acquired psychiatric disorder, 
to include major depression with mood disorder, PTSD, and an 
anxiety disorder, as a result of service or within one year 
after service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include major depression 
with mood disorder, PTSD, and an anxiety disorder was not 
incurred or aggravated by military service; and a psychosis 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102 and 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a January 2005 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims and also informed 
him of the division of responsibility between the Veteran and 
VA for obtaining the required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Despite the 
inadequate notice provided to the Veteran on these latter two 
elements, however, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

With respect to the duty to assist, VA has obtained the 
Veteran's service treatment records, VA treatment records, 
and statements of the Veteran, his spouse, and his 
representatives.  The evidence associated with the claims 
file also includes multiple mental status examinations.  
While these examinations do not include opinions as to 
whether the Veteran's current psychiatric conditions are 
related to his military service, a remand for additional 
examination is not warranted.  This is so because, the 
information of record, including the service treatment 
records, does not contain credible supporting evidence of an 
in-service disease or injury.  Cf. McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (requiring a VA medical examination in 
cases where there is competent evidence of a current 
disability, evidence establishing that an event occurred in 
service and an indication that the disability may be 
associated with the Veteran's service, but insufficient 
competent medical evidence on file for the VA to render a 
decision); cf. 38 C.F.R. § 3.159(c)(4).  Thus, the referral 
of this case to obtain an opinion as to the etiology of the 
Veteran's claimed psychiatric disorders would in essence 
place the examining physician in the role of a fact finder.  
This is the Board's responsibility.  Any medical opinion 
which provided a nexus between the Veteran's claimed 
psychiatric disorders and his military service would 
necessarily be based solely on the Veteran's uncorroborated 
assertions regarding what occurred in service and would be of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant that have 
been previously rejected.).  Therefore, the duty to assist is 
not invoked, even under Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002), where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
See also 38 U.S.C.A. § 5103A(a)(2).

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  Thus, there is no indication that there is any 
additional evidence relevant to be obtained by either VA or 
the Veteran.  The Board therefore determines that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
psychosis is manifested to a degree of 10 percent within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

VA treatment records include diagnoses of anxiety in July 
2000 and depression in July 2000; and rule out PTSD is 
indicated in multiple VA treatment records.  Thus, without 
medical evidence demonstrating a diagnosis of PTSD in 
accordance with section 4.125(a) (i.e., DSM-IV), the 
provisions of 38 C.F.R. § 3.304(f) are not for application in 
this case.

The Veteran's service treatment records show no diagnosis of 
or treatment for a psychiatric disorder.  The March 1976 
service treatment records do note misuse of multiple drugs, 
specifically, hashish, LSD, heroin, and alcohol, and show 
that the Veteran was recommended for rehab, but do not refer 
to any underlying psychiatric disorder.  Service treatment 
records from May 1976 show completion of a rehabilitation 
program.  Eleven days later, the Veteran underwent Report of 
Mental Status Evaluation prior to discharge.  At that time, 
the Veteran was found to be fully alert, fully oriented, 
behaving normally, and thinking clearly with normal thought 
content.  His mood was level and his memory good.  As aptly 
noted above, the first indication of a diagnosis in the 
record of a psychiatric condition is from July 2000 VA 
treatment records, more than two decades after the Veteran 
left service.  As a result, the medical evidence of record 
does not show an in-service onset of a psychiatric disorder, 
or that such a condition was manifested within one year after 
service.

The Veteran has submitted additional lay evidence through his 
wife's statement, his statements in support of his claim and 
through his statements to VA medical professionals during the 
course of his treatment.  His wife's March 2006 statement 
addresses her observations as to the current severity of the 
Veteran's psychiatric disorders and notes that she has lived 
with him since 2001.  While she is competent to provide her 
lay observations, his wife's lay statements are neither 
competent nor probative; in that, she is not competent to 
state when his symptoms began or what caused them as she has 
not established that she knew the Veteran during his military 
service or immediately thereafter.  Moreover, in his February 
2005 statement, the Veteran alleges that he was treated for 
depression by the post psychiatrist in late 1975 and early 
1976 prior to being discharged because his depression had 
"deepened to the point of drug abuse and suicidal."  As 
noted above, the Veteran's drug abuse due to misuse of 
multiple drugs was confirmed by the service treatment 
records; however, no underlying psychiatric disorder was 
noted in service.  As such, the Veteran's February 2005 
account of in-service treatment for depression which led to 
drug abuse is not credible because the service treatment 
records reveal a different and more probable cause of his 
drug abuse.  See generally 38 U.S.C.A. § 105 (West 2002); 
38 C.F.R. § 3.1(m) (2009) (For claims filed after October 31, 
1990, an injury or disease is not to be considered to have 
been incurred in line of duty if it was the result of the 
Veteran's abuse of drugs).

Throughout the course of his VA treatment, the Veteran's 
accounts of his military service have shown inconsistencies 
and at times have been implausible.  In July 2000 he stated 
that he underwent psychiatric evaluation during service 
because of a suicide note that he had written.  The evidence 
of record does not refer to a suicide note.  The Board also 
notes that doctor's concerns that: "[m]alingering is also a 
possibility as the patient did seem overly theatrical and 
concerned with benefits."  In September 2004, the Veteran 
reported that the aforementioned suicide note was subsequent 
to him reporting an incident in which he was sexually 
propositioned by a fellow officer.  He stated that he was 
placed in a special barrack for trouble makers and was afraid 
for his life.  He then wrote the suicide note; it was found; 
he was seen by mental health professional, which did not 
help; and he ultimately turned to drugs as a way to get out 
of the service.  According to VA social work notes from 
October 2005, the Veteran complained of military sexual 
trauma (MST) after transfer to a new squad, where he was 
afraid for his life.  This contradicts the previous report in 
which he stated that his report of the MST was the 
precipitating factor in his relocation to an unsafe squad.  
Both of the timeframes described above conflict with the 
service treatment records which show that the Veteran's drug 
use led to his participation in a rehabilitation program, but 
no reference to psychiatric care beyond this rehabilitation 
and no record of a suicide note.  At that time of the October 
2005 session, the Veteran also stated that he had served on 
covert operations extracting prisoners of war from Vietnam.  
Social work records since that time have referred to these 
operations and the number of sick, injured, or dead prisoners 
of war that the Veteran encountered on these missions.  The 
Veteran's participation in any such mission is not supported 
by the other evidence of record; specifically because the 
Veteran's military occupational specialty does not reflect 
such duties and the Veteran did not receive any medals or 
decorations beyond the National Defense Service Medal.  
Neither the Veteran's DD-214, nor his service treatment 
records provide evidentiary support for his statements that 
he served in the Republic of Vietnam.  To the extent that 
these records indicate foreign service, the Veteran's DD-214 
indicates that his last foreign assignment was to Germany, 
which is corroborated by his service treatment records from 
January 1975 through March 1976 are stamped "Glenhausen," 
which is an U.S. Army clinic in Germany.  Thus, because the 
Veteran's accounts of these in-service incidents are 
inconsistent with the service treatment and personnel records 
as well as the post service medical records, they lack 
credibility.  Accordingly, the claim fails on this basis and 
there is no in-service incident upon which a medical nexus 
opinion could be founded.

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for a psychiatric disorder.  The benefit 
sought on appeal is accordingly denied.





ORDER

Entitlement to service connection for psychiatric disorder, 
to include major depression with mood disorder, PTSD, and an 
anxiety disorder, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


